NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL

                                               OF FLORIDA

                                               SECOND DISTRICT


JOHN A. DITULLIO,                              )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D18-225
                                               )
STATE OF FLORIDA,                              )
                                               )
             Appellee.                         )
                                               )

Opinion filed February 15, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pasco
County; Pat Siracusa, Judge.

Michael Ufferman of Michael Ufferman
Law Firm, P.A., Tallahassee, for Appellant.


PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and ATKINSON, JJ., Concur.